COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-308-CV


IN THE INTEREST OF K.N.M., A CHILD




                                    ------------

           FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      This case involves the attempted withdrawal of consent to a rule 11

settlement agreement in a custody case before entry of a final order. In three

issues, appellant Martha, 2 the child’s mother, challenges the propriety of the

order incorporating the settlement agreement; she contends in a fourth issue




      1
          … See Tex. R. App. P. 47.4.
      2
       … For purposes of maintaining the confidentiality of this appeal, we will
refer to all parties by fictitious names. See Tex. R. App. P. 9.8; Tex. Fam.
Code Ann. § 109.002(d) (Vernon 2008).
that the order is not in strict compliance with the settlement agreement. We

affirm.

                              Background Facts

      Martha filed a suit affecting the parent-child relationship (SAPCR) in

November 2006 seeking to be named a parent joint managing conservator of

her daughter Karen, along with Karen’s father Peter. Peter and Martha have

never been married. Martha later amended her petition to seek sole managing

conservatorship of Karen. Martha and Peter subsequently entered into agreed

temporary orders appointing them joint managing conservators, with Martha

having the exclusive right to designate Karen’s residence within Texas.

      The trial court referred the case to mediation on September 27, 2007.

The next day, Daphne, Martha’s mother, filed a petition in intervention, seeking

to be named Karen’s sole managing conservator and in the alternative to have

possession of and access to Karen. She alleged that she had standing because

“the child’s present environment presents a serious question concerning the

child’s physical health or welfare.” See Tex. Fam. Code Ann. § 102.004(a)(1)

(Vernon 2008) (providing that a grandparent may file an original suit requesting

managing conservatorship if there is satisfactory proof to the court that “the

order requested is necessary because the child’s present circumstances would

significantly impair the child’s physical health or emotional development”). In

                                       2
an affidavit attached to her petition in intervention, Daphne alleged that she had

had significant contact with Karen since her birth, seeing her every weekend

and a few nights during the week. She also alleged that Karen and Martha had

moved in with her for several months when Karen was almost two years old

and that she had provided significant financial support.

      Daphne further alleged that the summer Karen was three years old,

Martha and Peter broke up for good, and Martha and Karen moved in with her

for two months. She took care of Karen because Karen and Martha had a

“terrible relationship”; Daphne alleged that Martha and Karen would scream at

each other and that Martha did not want to be a mother to Karen. Eventually,

Peter began to take Karen three nights a week, Daphne would have her two or

three days a week, and Martha or Martha’s father would have Karen one or two

days a week. Daphne alleged that between August 2005 and March 2006

Martha would spend her nights in the bars and her days sleeping, leaving Karen

to be watched by her grandfather or placed in daycare.

      Daphne further alleged that Martha eventually began dating the man who

would become her husband, got a day job, and stopped allowing Daphne to see

Karen as much. Karen would call Daphne screaming that she wanted to see her

and would scream in hysterics when Martha came to pick her up. Daphne




                                        3
further alleged that Martha eventually moved to Dallas 3 and began to restrict

Daphne’s access to Karen, including obtaining temporary orders in the SAPCR

precluding Peter from allowing Karen to stay with or visit Daphne for more than

a four hour period during his periods of possession. Daphne alleges that in

November 2006, about the time Martha filed the SAPCR, Martha told Daphne

that she “could not ever see [Karen] again.” According to Daphne, Karen would

cry and beg Peter to let her see Daphne.

       Daphne’s affidavit alleges that Martha continued to threaten that Daphne

would never see Karen again, calling her one time “in a drunken rage.” She

also alleged that Martha told Karen that Daphne did not love Martha and thus

could not be a part of Karen’s family; this upset Karen. Daphne averred that

Karen told her that Martha locks her in her room at night so that she will not

get up. She also accused Martha of drinking and taking Xanax and stated that

“[w]ith the exception of the two year period of time when she was pregnant

with [Karen] and the first year and a half after, [Martha] has taken many drugs

while [Karen] was in her care.”        According to Daphne, Martha uses the

television and computer to entertain Karen and “has no interaction with [her]

at all.”




       3
           … Peter and Daphne live in the Houston area.

                                         4
      Daphne concluded her affidavit by averring that if Karen were kept from

her, it would break the bond between the two of them, detrimentally affecting

Karen. According to Daphne, she has

      been the only stable person in [Karen’s] life since birth. [Her] home
      has been the only place [Karen] felt totally safe. She loves her
      father and has a bond with him, but even he has not been the
      person she depends on. Because of all the turmoil in her little life,
      to remove [Daphne] from [Karen’s] life would change her forever.

      A mediation occurred on October 24, 2007, but no settlement was

reached. It is unclear which parties participated in the mediation. In January

2008, Daphne filed a petition in intervention for grandparent possession or

access, alleging that “[d]enial of possession or access . . . will significantly

impair [Karen’s] physical health or emotional well-being” and that she has had

a “significant past relationship” with Karen since her birth.            See id.

§ 102.004(b).

      Neither party objected to the petitions in intervention or filed a motion to

strike.   Instead, on March 31, 2008, at the final hearing set for the case,

Martha, Peter, and Daphne all testified that they had reached an agreement for

Martha and Peter to be named joint managing conservators of Karen with

Martha having the primary right to determine Karen’s residence and

incorporating the standard possession order for parents living more than 100

miles apart.   In addition, Daphne would be granted four consecutive days’

                                        5
visitation with Karen during the summer: two days during Peter’s possession

and two days during Martha’s possession. They additionally agreed that if any

conservator was to have Karen stay overnight in someone else’s care that

“everyone [was] to be notified of that.” Peter was to pay child support and

health care insurance for Karen, and uninsured medical expenses were to be

split 50/50. Further, Martha was to have the right to make decisions regarding

Karen’s education.    All parties agreed on the record that Daphne would be

responsible for making sure Karen was picked up and delivered safely to and

from the respective parents’ residences before and after Daphne exercised her

visitation and that if the parties wanted to provide Daphne “with more time

outside of her four consecutive days that they [would be] free to do that.”

      After the parties finished putting their settlement agreement on the

record, the trial court stated,

      All right. Somebody’s going to prepare an order which reflects
      this. Is that correct?

      ....

            All right. Then based upon the testimony of all the parties
      involved, the court will approve the agreements as they have been
      stated for the record, and I will make it the written order of the
      court when it is submitted. [Emphasis added.]




                                      6
A draft order was not immediately presented to the trial court.4

      Thereafter, on May 28, 2008, Martha filed a “Notice of Withdrawal of

Consent to Oral Agreement.” In it, she purported to withdraw her consent to

the   settlement   agreement   because     of   Daphne’s   “continued   lack   of

communication and cooperation, for more than a year, with” Martha; Daphne’s

not having Karen overnight for more than a year; Martha’s feeling “pressured

into” entering the agreement; and Martha’s better understanding of Troxel v.

Granville, 530 U.S. 57 (2000).

      Thereafter, Daphne filed a “Motion to Enter Final Order,” asking the trial

court to enter a written order reflecting the settlement agreement and attaching

a form order. The motion states that it is Daphne’s way to enforce the rule 11

settlement agreement.     Martha responded, citing Padilla v. LaFrance and

contending that she had withdrawn her consent before the trial court rendered

judgment.   907 S.W.2d 454 (Tex. 1995).         She also requested a jury trial.

Daphne objected to Martha’s attempt to withdraw her consent to the

settlement agreement.

      The trial court held a hearing on Daphne’s motion to enter a final order,

during which Peter agreed with Daphne that Martha could not withdraw her



      4
      … The parties appear to agree that Martha’s counsel was to be
responsible for preparing the order.

                                       7
consent to the agreement because the trial court approved the “agreement here

in the court, and that is on the record.”      However, Martha and Peter also

argued that they had agreed to certain terms that were not included in the rule

11 agreement, but they never stated what those terms are. At the end of the

hearing, the trial court stated,

            I agree the order should have been entered. But it wasn’t.
      And I don’t have any problem giving y’all some additional time
      before the dismissal docket to try to reach an agreed order. . . .

            . . . [L]ooking at the record of this, it says - - it does say the
      court will approve the agreements and I will make it the written
      order of the court when it is submitted. That’s not like rendering
      a judgment as of that date. And, you know, I think the law is that
      they can withdraw it before [a] final order is entered.

             . . . [I]f you have a specific case that you want to refer me
      to that I can look at more carefully to support your position,
      obviously I want to follow the case law as closely and carefully as
      possible, and I’ll be happy to review anything that you want me to
      review. But that’s my understanding of the law, especially if there
      are still issues that are unresolved. And just looking back through
      here, it does appear to me that there were some loose ends as
      stated on the record.

The trial court did not rule on the motion, however; instead, it gave Daphne the

opportunity to file a bench brief in support of her position, which she did.

      Despite the trial court’s comments at the end of the hearing, the trial

court subsequently signed an order dated July 16, 2008, naming Martha and

Peter joint managing conservators, incorporating the standard possession order



                                         8
for parents living more than 100 miles apart, providing for Daphne to have

possession of Karen for two consecutive days of her choice during Peter’s

summer possession and two consecutive days of her choice during Martha’s

summer possession, ordering Peter and Martha to surrender Karen to Daphne

at their respective residences, and ordering Daphne to return Karen to Peter’s

and Martha’s respective residences.       The order also provided that if Karen

would be staying in someone else’s care overnight during one parent’s time of

possession and access, that parent should notify the other parent.           It also

incorporated the child support provisions agreed to by Martha and Peter. The

order requires Peter to provide health insurance for Karen and requires Martha

and Peter to each pay fifty percent of any uninsured expenses.

      Martha filed a motion for new trial, which the trial court denied after a

hearing.

                                     Standing

      In her first issue, Martha contends that the trial court abused its discretion

by allowing Daphne to maintain the suit when she failed to plead facts or

submit any evidence supporting her alleged standing under chapter 102 of the

family code. 5



      5
      … Because standing involves subject matter jurisdiction, we address the
issue on appeal even though Martha failed to file a motion to strike the

                                         9
      Daphne alleged standing under family code section 102.004, subsections

(a) and (b). Tex. Fam. Code Ann. § 102.004(a)–(b). A party meeting the

standards of section 102.004(a) has standing to file an original SAPCR,

whereas a party must meet only the more relaxed requirements of section

102.004(b) to intervene in a pending SAPCR. Id.; see In re N.L.G., 238 S.W.3d
828, 830 (Tex. App.—Fort Worth 2007, no pet.); Whitworth v. Whitworth,

222 S.W.3d 616, 621 (Tex. App.—Houston [1st Dist.] 2007, no pet.). Under

section 102.004(b), a grandparent may intervene in a pending SAPCR if the

grandparent has had substantial past contact with the child and appointment

of one or both parents as managing conservators would significantly impair the

child’s physical health or emotional development.       Tex. Fam. Code Ann.

§ 102.004(b); In re M.J.G., 248 S.W.3d 753, 757 (Tex. App.—Fort Worth

2008, no pet.). Here, because there is no evidentiary record on standing, we

review the standing issue by construing the pleadings in favor of the petitioner

and looking to the pleader’s intent. See In re A.M.S., 277 S.W.3d 92, 95 &

n.3 (Tex. App.—Texarkana 2009, no pet.); M.J.G., 248 S.W.3d at 757.




intervention in the trial court. See Whitworth v. Whitworth, 222 S.W.3d 616,
621 (Tex. App.—Houston [1st Dist.] 2007, no pet.); In re Pringle, 862 S.W.2d
722, 724 (Tex. App.—Tyler 1993, no writ).

                                      10
      Here, Daphne averred in an affidavit attached to her first petition that her

past contact with Karen included seeing her regularly on weekends and a few

nights during the week. She also averred that Karen and Martha had lived with

her for several months beginning when Karen was almost two. Martha did not

begin restricting Daphne’s access to Karen until after she had started dating her

fiancé, now husband. In addition, Daphne alleged that Peter had attempted to

allow Daphne access during the pendency of this suit even though Daphne is

Martha’s mother, not Peter’s.     We conclude and hold that, construing the

pleadings in the light most favorable to Daphne, Daphne alleged sufficient facts

to support the conclusion that she had had substantial past contact with Karen.

See Villarreal v. Villarreal, No. 14-04-00071-CV, 2005 WL 3116218, at *2

(Tex. App.—Houston [14th Dist.] Nov. 23, 2005, no pet.) (mem. op.).

      Daphne also alleged that Martha had taken drugs in the past in and out

of Karen’s presence. She also alleged that Martha’s withholding access was

causing emotional trauma to Karen. She averred that she was the only stable

person in Karen’s life and that Martha was still drinking and taking Xanax. She

also alleged that Martha uses the television and computer to entertain Karen

and that she has no interaction with Karen at all. Based on the foregoing, we

conclude and hold that Daphne sufficiently alleged that appointing Martha as

a managing conservator would significantly impair Karen’s physical health or

                                       11
emotional development. Cf. Kushner v. Kushner, No. 03-06-00634-CV, 2008
WL 615422, at *1–3 (Tex. App.— Austin Mar. 7, 2008, no pet.) (mem. op.)

(holding that trial court did not abuse its discretion by denying motion to strike

under section 102.004(b) when grandfather’s petition alleged that mother was

an alcoholic, had been intoxicated when caring for child, had exposed child to

violent boyfriend, had lied during proceedings, and had child removed once by

CPS).

         Accordingly, we conclude and hold that Daphne alleged sufficient facts

to show standing to intervene under section 102.004(b). We overrule Martha’s

first issue.

                               Rule 11 Agreement

         In her third issue, Martha contends that the trial court abused its

discretion by entering an order incorporating the parties’ rule 11 agreement

because she validly withdrew her consent before the trial court rendered a final

order.

         A rule 11 settlement agreement is not binding if a party withdraws its

consent before the trial court has rendered judgment unless the other party

successfully sues to enforce the settlement agreement as a contract.          See

Padilla, 907 S.W.2d at 461–62; Brooks v. Brooks, 257 S.W.3d 418, 421–22

(Tex. App.—Fort Worth 2008, pet. denied); see also Tex. Civ. Prac. & Rem.

                                       12
Code Ann. § 154.071(a) (Vernon 2005) (regarding settlement agreements

entered into after mediation).6 Once the trial court renders judgment based on

a rule 11 settlement agreement, the parties cannot revoke their consent to the

agreement.    Alcantar v. Okla. Nat’l Bank, 47 S.W.3d 815, 821 (Tex.

App.—Fort Worth 2001, no pet.).

      Judgment is “rendered” when the trial court officially announces its

decision on the matter submitted to it in open court or by written memorandum

filed with the clerk. S & A Rest. Corp. v. Leal, 892 S.W.2d 855, 857 (Tex.

1995); Cook v. Cook, 243 S.W.3d 800, 801 (Tex. App.—Fort Worth 2007, no

pet.); Alcantar, 47 S.W.3d at 821.7

            The rendition of the trial court’s decision, whether in open
      court or by official document of the court, is the critical moment
      when the judgment becomes effective. The subsequent reduction
      of the rendered judgment to writing is typically carried out by the
      party favored by the judgment. The signature of the trial court
      upon the writing is merely a ministerial act of the court conforming
      to the provision of Rule 306a(2) of the Texas Rules of Civil
      Procedure which calls for “all judgments, decisions and orders of


      6
      … This was not a mediated settlement agreement under either section
6.602 or section 153.0071(c)–(e-1) of the family code. See Tex. Fam. Code
Ann. § 6.602 (Vernon 2006), § 153.0071(c)–(e-1) (Vernon 2008).
      7
       … A judgment routinely goes through three stages: rendition, reduction
to writing and judicial signing, and entry. In re Bill Heard Chevrolet, Ltd., 209
S.W.3d 311, 314 n.5 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding);
Wittau v. Storie, 145 S.W.3d 732, 735 (Tex. App.—Fort Worth 2004, no pet.);
Henry v. Cullum Cos., 891 S.W.2d 789, 792 (Tex. App.—Amarillo 1995, writ
denied).

                                       13
      any kind to be reduced to writing and signed by the trial judge with
      the date of signing stated therein.” The trial judge’s signature upon
      the written judgment does not affect or change the date of the
      rendition of the judgment. A judgment is “entered” when it is
      recorded in the minutes of the trial court by a purely ministerial act
      of the trial court’s clerk, thereby providing enduring evidence of the
      judicial act.

Henry v. Cullum Cos., 891 S.W.2d 789, 792 (Tex. App.—Amarillo 1995, writ

denied) (citations omitted) (cited in Alcantar, 47 S.W.3d at 821 nn.28–29).

Thus, the date a trial court signs a judgment controls subsequent new trial and

appellate deadlines rather than determines when a judgment is rendered.

Alcantar, 47 S.W.3d at 821; Henry, 891 S.W.2d at 792.

      An intent to render judgment in the future does not equal rendition,

however. S & A Rest. Corp., 892 S.W.2d at 858; Cook, 243 S.W.3d at 801.

The words spoken or written by the trial court must evince a present act that

effectively decides the issues before the court. S & A Rest. Corp., 892 S.W.2d

at 858; Cook, 243 S.W.3d at 801. In other words, the trial court’s words must

“clearly indicate the intent to render judgment at the time the words are

expressed.” S & A Rest. Corp., 892 S.W.2d at 858. But what the trial court

believes to be the legal effect of its act is not dispositive. Id. (“The fact that




                                       14
the trial court believed that he had rendered judgment during the May 14

hearing is not dispositive.”).8

      Here, the issues to be resolved by the trial court were conservatorship,

child support, and other issues related to an original SAPCR, as well as

Daphne’s intervention seeking conservatorship or possession and access. The

case was set for a final hearing the day the parties were questioned about and

agreed to the settlement on the record in court. No issues were left open for

resolution, and the trial court’s language at the end of the hearing—“upon the

testimony of all the parties involved, the court will approve the agreements as




      8
       … In S & A Rest. Corp., the trial court had asked the plaintiff whether
she realized that once the judgment had been signed and the trial court
approved it, then, at that point, everything was “full, final and complete” and
she could not “come back later and say, ‘Well I made a mistake,’ or ‘We should
have gone for more.’” Id. at 857. Even though the trial court stated in the
motion for new trial hearing, “I approved the settlement. I also rendered
[j]udgment,” the supreme court held that what the trial court believed was not
dispositive because that belief was not reflected in the trial court’s spoken
words. Id. at 858. But see Escobar v. Escobar, 711 S.W.2d 230, 232 (Tex.
1986) (holding, in deciding whether judgment nunc pro tunc was proper, that
“whether the court pronounced judgment orally and the terms of the
pronouncement are questions of fact”); Hernandez v. Lopez, No. 01-06-00901-
CV, 2009 WL 793635, at *4 (Tex. App.—Houston [1st Dist.] 2009, no pet.)
(op. on reh’g) (same). Thus, it appears that the trial court, in making findings
of fact regarding whether it rendered judgment orally, and if so what the terms
of that judgment are, must rely solely on what the record reflects the trial court
did and said, rather than the trial court’s independent recollection of those
facts. See S & A Rest. Corp., 892 S.W.2d at 858; Escobar, 711 S.W.2d at
232; Hernandez, 2009 WL 793635, at *4.

                                       15
they have been stated for the record, and I will make it the written order of the

court when it is submitted”—indicates a present intent to orally render

judgment on the parties’ agreement and an intent to sign a “written”

memorialization of the present order at a later date. See Patel v. Eagle Pass

Pediatric Health Clinic, Inc., 985 S.W.2d 249, 251–52 (Tex. App.—Corpus

Christi 1999, no pet.) (holding the following words showed a present intent to

orally render judgment, “Settlement is approved and ordered. Mr. Rhodes, . .

. you draft the order, circulate it, and let’s have it within five working days.”);

Arriaga v. Cavazos, 880 S.W.2d 830, 832–33 (Tex. App.—San Antonio 1994,

no writ) (holding the following sufficient to show present intent to orally render

judgment: “[T]he court will order $4,259 payable no later than ten days.”).

      Our conclusion is further supported by the trial court’s docket sheet entry

for that day: “Final Hearing - Parties appeared w/ attys & testified; All matters

agreed - Ct. approved agreements; Order to be presented.” See Tex. Fam.

Code Ann. § 101.026 (Vernon 2008); Henry, 891 S.W.2d at 793.

      The facts in this case, including the actual words spoken by the trial

court, distinguish it from Cook, 243 S.W.3d at 801–02, in which a majority of

the panel held that the trial court did not indicate a present intent to render

judgment when it stated that “[u]pon submission of the final decree and signed

by the Court, the divorce will be granted at that time, not today.” But see

                                        16
Cook, 243 S.W.3d at 805 (Livingston, J., dissenting) (urging that trial court’s

approval of settlement agreement as “just and right” and statement that

“agreement    . . . is approved” had legal effect of granting divorce). Here, the

trial court clearly distinguished between its oral rendition at the hearing and the

need for a written memorialization of that order, stating, “I will make it the

written order of the court when it is submitted.” [Emphasis added.]

      Accordingly, we conclude and hold that the trial court rendered a final

order in the case on March 31, 2008 in open court, and, therefore, Martha did

not timely withdraw her consent to the rule 11 settlement agreement. We

overrule Martha’s third issue.

      In her second issue, Martha contends that the trial court abused its

discretion by signing a final order giving Daphne a superior right of possession

to Karen without proper pleadings or evidence under chapter 153, denying

Martha her Fourteenth Amendment due process rights. She specifically cites

sections 153.002, 153.432, and 153.433 of the family code. 9



      9
       … Section 153.002 states that the trial court shall always make the
child’s best interest its primary consideration in determining issues of
conservatorship and access. Tex. Fam. Code Ann. § 153.002 (Vernon 2008).
Section 153.432 authorizes a grandparent to file either an original or
modification suit for possession of or access to a grandchild, and section
153.433 requires the trial court to order grandparent access if the grandparent
“overcomes the presumption that a parent acts in the best interest of the
parent’s child by proving by a preponderance of the evidence that denial of

                                        17
      To the extent that Martha’s argument in her second issue is contingent

on her contention that she validly withdrew her consent to the rule 11

agreement, we overrule her second issue for the reasons set forth above. To

the extent that Martha’s argument is based on her contention that Daphne did

not overcome the chapter 153 presumption that a parent acts in his or her

child’s best interest, permitting a grandparent to obtain court-ordered access

only upon a showing that denial of access will “significantly impair the child’s

physical health or emotional well-being,” we hold that the issue was resolved

by the settlement agreement. See Tex. Fam. Code Ann. §§ 153.007, 153.433

(Vernon 2008); In re Derzapf, 219 S.W.3d 327, 333 (Tex. 2007) (orig.

proceeding).

      The public policy of the State of Texas is that the best interest of the

child is the primary consideration of the court in determining conservatorship

issues. Tex. Fam. Code Ann. § 153.002 (Vernon 2008); Garcia-Udall v. Udall,

141 S.W.3d 323, 331 (Tex. App.—Dallas 2004, no pet.); see In re C.A.P., Jr.,

233 S.W.3d 896, 902 (Tex. App.—Fort Worth 2007, no pet.). An agreement

on conservatorship issues that is not in the child’s best interest violates public

policy and is unenforceable. Garcia-Udall, 141 S.W.3d at 331 (citing Leonard



possession of or access to the child would significantly impair the child’s
physical health or emotional well-being.” Id. §§ 153.432, 153.433.

                                       18
v. Lane, 821 S.W.2d 275, 278 (Tex. App.—Houston [1st Dist.] 1991, writ

denied); Hill v. Hill, 819 S.W.2d 570, 572 (Tex. App.—Dallas 1991, writ

denied)).

      The trial court specifically found that

      possession of the Child by [Daphne] is in the best interest of the
      Child because as all parties involved, through their own free will
      and after being questioned by their respective attorneys in open
      court, created a Rule 11 Agreement in the presence of the Court by
      testifying that it was their desire to allow such possession because
      they felt it would be in the best interest of the Child. Said
      possession was not created nor forced upon the parties; rather, the
      Court accepted their testimony that the possession was in the best
      interest of the Child and concurred with their decision.

Martha does not challenge this finding; thus, it is binding on us unless the

contrary is established as a matter of law or there is no evidence to support the

finding.    See McGalliard v. Kuhlmann, 722 S.W.2d 694, 696 (Tex. 1986);

Raman Chandler Props., L.C. v. Caldwell’s Creek Homeowners Ass’n, 178
S.W.3d 384, 390 (Tex. App.—Fort Worth 2005, pet. denied). Considering the

parties’ agreement and the policies set out in the family code, Martha has not

made such a showing. We conclude and hold that the trial court did not abuse

its discretion by approving the parties’ settlement agreement and thus granting

Daphne the possession and access agreed to by the parties. See Tex. Fam.

Code Ann. § 153.007(a)–(b) (providing that parties may amicably settle

conservatorship and possession disputes by agreement and that trial court shall

                                       19
render order accordingly if agreement is in child’s best interest). We overrule

her second issue.

             Conformance of Final Order to Rule 11 Agreement

      In her fourth issue, Martha complains that the final order is incomplete

and does not strictly conform to the parties’ agreement. When parties reach

a settlement agreement, the judgment must conform to that agreement.

Chisholm v. Chisholm, 209 S.W.3d 96, 98 (Tex. 2006); Vickrey v. Am. Youth

Camps, Inc., 532 S.W .2d 292, 292 (Tex. 1976); Tinney v. Willingham, 897
S.W.2d 543, 544 (Tex. App.—Fort Worth 1995, no writ). Martha contends

that the final order does not conform to the settlement agreement in numerous

ways; we will examine each one in turn.

Daphne’s Attorney

      Martha says that the final order reflects the wrong attorney for Daphne.

But the attorney listed is the one who actually represented her at the March 31

hearing during which the parties testified to their settlement agreement,

although her counsel has since changed. The inclusion of this attorney’s name

lends further support to our conclusion that the trial court rendered judgment

orally on that date as that attorney was the one who argued at the “final

hearing” rather than the subsequent motion to enforce hearing. Additionally,

the presence of her attorney’s name as of March 31, 2008 in the order

                                      20
accurately reflects her representation as of that date as shown in the record. 10

Martha also claims that the order inaccurately reflects that a jury was waived;

however, at the time the order was rendered, the parties had waived a jury by

entering into the agreed settlement and allowing the trial court to render

judgment.11 See Solares v. Solares, 232 S.W.3d 873, 882 (Tex. App.—Dallas

2007, no pet.); Massey v. Galvan, 822 S.W.2d 309, 318 (Tex. App.—Houston

[14th Dist.] 1992, writ denied). Thus, we conclude that the final order is not

nonconforming in these respects.

Agreed Parenting Plan

      Martha contends that “[t]he Parenting Plan [referenced on page 2 of the

order] was not agreed to by the parties on the Record or otherwise.” This is in

reference to the following statement in the order: “The Court finds that the

provisions in these orders relating to conservatorship, possession of and access

to the child, child support, and a dispute resolution process to minimize future

disputes constitute the parties’ agreed parenting plan.”




      10
        … Moreover, even if the order did not accurately reflect Daphne’s
attorney’s name, such an error would be clerical rather than judicial. See
McLendon v. McLendon, 847 S.W.2d 601, 610 (Tex. App.—Dallas 1992, writ
denied).
      11
       … Martha did not request a jury until after she attempted to withdraw
her consent to the settlement agreement.

                                       21
       Family code section 153.007 provides that the parties to a dispute

regarding conservatorship, or possession and access, or both, may amicably

settle their disputes by entering into an agreed parenting plan, subject to the

trial court’s approval after considering the child’s best interest. Tex. Fam. Code

Ann. § 153.007; Lane v. Hart, 651 S.W.2d 419, 421 (Tex. App.—Eastland

1983, writ ref’d n.r.e.) (holding that oral agreement qualifies as agreed

parenting plan under former version of section 153.007); see McLendon v.

McLendon, 847 S.W.2d 601, 608 (Tex. App.—Dallas 1992, writ denied)

(noting that rule 11 itself “equates a written agreement with the ‘open court

and entered of record’ portion of [the] rule”). Here, the parties entered into a

rule   11    settlement   agreement   on    the   record,   disposing   of   all   the

conservatorship, possession, and access issues, which the trial court approved,

finding that it was in Karen’s best interest. Accordingly, we conclude and hold

that this statement in the final order is in conformance with the parties’

agreement and comports with section 153.007. See Tex. Fam. Code Ann.

§ 153.007(a), (b).

Child’s Residence Limited to Texas

       Martha contends that the following was not agreed to, on the record or

otherwise:




                                       22
      The Court finds that, in accordance with section 153.001 of the
      Texas Family Code, it is the public policy of Texas to assure that
      children will have frequent and continuing contact with
      conservators who have shown the ability to act in the best interest
      of the child, to provide a safe, stable, and nonviolent environment
      for the child, and to encourage conservators to share in the rights
      and duties of raising the child. IT IS ORDERED that the primary
      residence of the child shall be the state of Texas, and the parties
      shall not remove the child from the state of Texas for the purpose
      of changing the primary residence of the child until modified by
      further order of the court of continuing jurisdiction or by written
      agreement signed by the parties and filed with the court.

It is unclear which part of this statement Martha challenges. However, as to

the second sentence regarding residency, Peter agreed on the record that

Martha would have the primary right to determine Karen’s residence “within the

state of Texas,” and Martha testified that she agreed with “everything that’s

been said.” [Emphasis added.] As to the first sentence, it merely restates the

public policy of the State as to conservatorship issues and does not mention

possession and access by nonconservators, such as Daphne is here. As such,

it is difficult to ascertain how it conflicts with the parties’ agreement at trial or

how it could have caused an improper judgment.              See Tex. R. App. P.

44.1(a)(1). We conclude and hold that this provision does not conflict with or

impermissibly add to the parties’ agreement.12



      12
        … Martha also contends that the order erroneously states that Peter
lives out of state, but this is simply a misreading of the language, which states
that the geographical restriction will be lifted if, at any time Martha wants to

                                         23
Conservators Living 100 Miles or Less Apart

      Martha contends that the parties did not agree on the standard

possession schedule for parties living 100 miles or less apart. We agree. Peter

testified that the parties agreed that Peter will have standard possession for

parents living over a hundred miles apart. Although both schedules are included

in the order, the schedule for parents living less than 100 miles apart

specifically says that it does not apply when Peter lives more than 100 miles

away. It is undisputed that Peter lives in Houston, and Martha lives in the

Metroplex area.    Accordingly, we conclude and hold that this provision

conforms to the parties’ agreement.

Daphne’s Possession

      Martha claims that the parties never agreed that Daphne would have a

superior right of possession to Karen, that she was to surrender Karen at either

Peter’s or Martha’s house, depending on whose period of possession it was, or

that Daphne was to have exclusive periods of possession.

      The part of the order giving Daphne possession states as follows:

      [Daphne] shall have a superior right of possession of the child as
      follows:




move out of state, Peter is then living out of state.

                                       24
            1.    Summer Possession by [Daphne] - [Daphne] shall have
      possession of the child for a period of two consecutive days of her
      choice during [Peter’s] summer possession and a period of two
      consecutive days of her choice during [Martha’s] summer
      possession, totaling a period of four days each year . . . .

            2.    Surrender of Child by [Martha] and [Peter] - [Martha]
      and [Peter] are ORDERED to surrender the child to [Daphne] at the
      beginning of each period of [Daphne’s] possession at their
      residence.

             [3]. Return of Child by [Daphne] - [Daphne] is ORDERED to
      return the child to [Peter] and/or [Martha], if [Peter] or [Peter13 ] are
      entitled to possession of the child, at the end of each of [Daphne’s]
      exclusive periods of possession, at their residence.

      Peter testified that the parties agreed that Daphne would “exercise two

of [his] 42 days in the summer for the purpose of her having a little bit of

visitation” and that Martha would “be surrendering two of her days.” When

asked if she understood that Daphne would “be exercising possession, two of

those days coming out of [Martha’s] summer possession and two days coming

out of [Peter’s] summer possession,” Martha answered, “Yes.” Thus, Peter and

Martha each agreed that they would surrender two of their days of possession

to Daphne so that Daphne could exercise “possession” of Karen. A person with

rights to “possession of” a child may exercise possession and control of the



      13
          … This should reference Martha and is clearly a typo based on the rest
of the sentence. Although invited to do so by the trial court, Martha declined
to file a motion asking the trial court to correct any nonjudicial errors in the final
order. See McLendon, 847 S.W.2d at 610.

                                         25
child, to the exclusion of all other persons including the managing conservator,

during periods of possession. E.C., Jr. ex rel. Gonzales v. Graydon, 28 S.W.3d
825, 831 (Tex. App.—Corpus Christi 2000, no pet.); Hopkins v. Hopkins, 853
S.W.2d 134, 137 (Tex. App.—Corpus Christi 1993, no writ). Moreover, the

parties specifically agreed that Daphne would be allowed additional access

during either parent’s period of possession if that parent so consented.

      Although there was some confusion at first as to whether Daphne would

be allowed to travel with Karen by airplane, Daphne eventually testified that she

understood that she would pick up and return Karen to the residence of the

parent who was surrendering his or her period of possession. When Peter’s

counsel asked Daphne if she understood that she was “responsible for picking

up [Karen] at - - in Flower Mound and dropping her off there as well,” Martha’s

counsel interjected, “Or wherever she is.” He did not object to the questions

or Daphne’s subsequent testimony that she was “fine with that,” and it is clear

on the record that the parties had agreed on this arrangement as well.

      We conclude and hold that this part of the final order conforms with the

parties’ agreement.

General Terms and Conditions

      Martha contends that the parties did not agree to the “General Terms and

Conditions,” which state that they apply to possession regardless of the

                                       26
distance between the parties “[e]xcept as otherwise explicitly provided in this

Standard Possession Order.” But these conditions are statutorily- required parts

of the standard possession order regardless of distance, and the parties agreed

to the standard possession order for parents living more than 100 miles apart.

See Tex. Fam. Code Ann. § 153.316 (Vernon 2008); In re Lester, 254 S.W.3d
663, 664 n.1 (Tex. App.—Beaumont 2008, orig. proceeding). Therefore, this

provision does not conflict with the parties’ agreement.

Health Care Provisions

      Martha contends that the parties did not agree to the health care

provisions on pages 18–26 of the final order. Our review of the order indicates

that it contains the agreement that Peter testified to and Martha agreed with:

that Peter would provide Karen’s health care insurance and that any uninsured

expenses would be split 50/50 between Peter and Martha. Martha does not

explain how the provisions differ from the parties’ agreement. See Tex. R. App.

P. 38.1(i); Shelton v. Sargent, 144 S.W.3d 113, 119 (Tex. App.—Fort Worth

2004, pet. denied); see also Haynes v. Haynes, 180 S.W.3d 927, 930 (Tex.

App.—Dallas 2006, no pet.) (explaining that provisions not explicitly agreed to

in settlement agreement but that have the effect of carrying out the essential

terms agreed upon do not impermissibly vary or add to settlement agreement).




                                      27
Miscellaneous Child Support Provisions

      Martha additionally challenges the miscellaneous child support provisions

as conflicting. The child support provisions incorporate the statutory provisions

of family code sections 154.006, 154.013, and 154.015 regarding the status

of child support obligations upon an obligor’s or obligee’s death and upon

marriage of the conservators. Tex. Fam. Code Ann. § § 154.006, 154.013,

154.015 (Vernon 2008). Nowhere in the parties’ agreement do they purport

to change the family code’s provisions regarding child support obligations;

rather, Peter testified that he was paying current child support of $165 per

month and working down an arrearage of $100 per month, both of which he

paid directly to the state disbursement unit, and that he wanted the court to

suspend withholding because he was self-employed. Accordingly, we conclude

and hold that the provisions of the final order incorporating the family code’s

requirements concerning termination and/or continuation of child support do not

conflict with the parties’ agreement.14



      14
        … Daphne concedes that the paragraph “No Credit for Informal
Payments” is not included in any statutory provision. This paragraph requires
Peter to pay child support in the manner required by the final order and does not
give him credit for payment made directly to Martha or for money spent on
Karen during his periods of possession. Not only does this provision not
conflict with Peter’s testimony that he paid child support directly to the state
disbursement unit, it also has not been challenged by Peter and is clearly in
Karen’s best interest and to the benefit of Martha. Accordingly, we conclude

                                       28
Medical Notification Provisions

      Martha further contends that the provision (1) requiring the parents to

give each other notice if Karen requires surgical intervention or hospitalization

or both, (2) requiring them to sign any necessary HIPAA releases, and (3)

requiring each of them to designate the other as a person to whom protected

health care information may be disclosed is in conflict with the parties’

agreement. Martha fails to explain how this provision fails to effectuate the

parties’ agreement regarding their joint managing conservatorship or Karen’s

best interest.   See Tex. Fam. Code Ann. § 153.001(a)(3) (Vernon 2008)

(providing that state’s public policy is to “encourage parents to share in the

rights and duties of raising their child after the parents have separated”);

Haynes, 180 S.W.3d at 930. Thus, we conclude and hold that this provision

does not impermissibly conflict with the rule 11 settlement agreement.

Discharge from Discovery Retention Requirements

      Finally, Martha complains that the parties did not agree to the provision

discharging them from retaining discovery under rule 191.4, which allows the

trial court to so order. Tex. R. Civ. P. 191.4. We fail to see how this provision

impermissibly alters or adds to the parties’ agreement, especially considering



and hold that that portion of the order is likewise not in conflict with the
parties’ agreement. See Haynes, 180 S.W.3d at 930.

                                       29
that Martha has not raised any discovery-related issues on appeal. See Haynes,
180 S.W.3d at 930.

Miscellaneous

      Martha also includes argument in her brief that Peter’s weekends of

possession were changed from the second, fourth, and fifth weekends, as set

forth in the agreed temporary orders, to the first, third, and fifth weekends as

set forth in the standard possession order.          See Tex. Fam. Code Ann.

§ 153.313 (Vernon 2008). However, Peter and Martha both specifically agreed

to the standard possession order on the record; thus, the trial court did not err

by rendering an order entitling Peter to possession on the first, third, and fifth

weekends rather than the second, fourth, and fifth.         See id.; Alcantar, 47
S.W.3d at 821.

      Martha further complains that the order does not include provisions for

Daphne to give any specified prior notice before exercising her possession.

Because the parties did not agree on any such provision, we cannot conclude

that the trial court abused its discretion by failing to include such a provision in

the final order. We do note, however, that the entire tone of the trial court’s

order—as well as the provisions of the family code—urges and promotes

cooperation between the parties and the amicable settlement of any disputes,

with the paramount interest being the best interest of the child in the conduct

                                        30
of all affairs; Daphne’s voluntarily providing prior notice, although not required,

would certainly be in keeping with the spirit of the final order incorporating the

parties’ agreement. We overrule Martha’s fourth issue.

                                    Conclusion

         Having overruled Martha’s four issues, we affirm the trial court’s final

order.




                                             TERRIE LIVINGSTON
                                             JUSTICE

PANEL: LIVINGSTON, DAUPHINOT, and WALKER, JJ.

DELIVERED: July 23, 2009




                                        31